Exhibit 10.2

 

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 16 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. § 24b-2

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

This Settlement Agreement and Mutual Release (this “AGREEMENT”), effective as of
August 22, 2015 (the “EFFECTIVE DATE”), is entered into by and between Butamax
Advanced Biofuels LLC (“BUTAMAX”), a Delaware limited liability company, with
offices located at Routes 141 and Henry Clay, Wilmington, Delaware 19880, E.I.
du Pont de Nemours & Company (“DUPONT”), a Delaware corporation, with offices
located at Chestnut Run Plaza, 974 Centre Road, P.O. Box 2915, Wilmington,
Delaware 19805, and BP Biofuels North America LLC (“BP”), a Delaware limited
liability company, with offices located at 501 Westlake Park Boulevard, Houston,
Texas 77079, on the one hand, and Gevo, Inc. (“GEVO”), a Delaware corporation,
with offices located at 345 Inverness Drive South Building C, Suite 310,
Englewood, Colorado 81110, on the other hand.

BACKGROUND TO THIS AGREEMENT

WHEREAS, one or more of the BUTAMAX PARTIES (as defined herein) and GEVO are
engaged in disputes, lawsuits and other proceedings against each other in the
United States Court for The District of Delaware, The Court of Appeals for the
Federal Circuit, before the United States Patent and Trademark Office (“PTO”),
and in other forums, as identified more fully herein as SUBJECT LITIGATION; and

WHEREAS, to avoid further costs, uncertainties, and diversion of management
time, and to foster and advance the creation, development and viability of the
markets and utilization of bio-isobutanol, the BUTAMAX PARTIES and GEVO desire
to resolve the SUBJECT LITIGATION and related threatened litigation and to enter
into this AGREEMENT and a new business relationship wherein BUTAMAX and GEVO
grant rights to the other under certain patents and patent applications under
the LICENSE AGREEMENT (as defined herein).

Now, therefore, in consideration of the mutual agreements, covenants, and
commitments set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the PARTIES hereby
agree as follows:

AGREEMENT

1.DEFINITIONS

For purposes of this AGREEMENT, terms used herein with capital letters shall
have the respective meanings set forth below.  Terms used, but not defined,
herein with capital letters shall have their respective meanings set forth in
the LICENSE AGREEMENT.

“AFFILIATE” in respect of any PARTY, shall mean any PERSON that, directly or
indirectly, controls or is controlled by or is under common control with such
PARTY.  For purposes of this definition, the term “control” shall mean
ownership, directly or indirectly, of:  (a) in the case of a corporation, fifty
percent (50%) (or such lesser percentage which is the maximum allowed to be
owned by a foreign entity in a particular jurisdiction under applicable LAWS) or
more of the shares of the stock entitled to vote for the election of directors,
or (b) in the case of any other entity, fifty percent (50%) (or such lesser
percentage which is the maximum allowed to be owned by a foreign entity in a
particular jurisdiction under applicable LAWS) or more of the equity interests
and equal or more

LEGAL_US_W # 82848916.3

--------------------------------------------------------------------------------

 

control of the board of directors or equivalent governing body of such
entity.  A PERSON shall only be deemed an AFFILIATE of a PARTY for as long as
such PERSON is, directly or indirectly, controlling, controlled by, or under
common control with, such PARTY.

“Butamax Parties” shall mean BUTAMAX, DUPONT and BP.

“CLAIM” shall mean any and all manner of claims, demands, actions, causes of
action, suits, damages, remedies, liabilities, judgments, debts, claims over,
accounts, liens, costs or expenses whatsoever relating to the SUBJECT
LITIGATION, wherever arising, and whether based in contract law, tort law,
equity, statute, or regulation, whether known or unknown. For the avoidance of
doubt, a CLAIM shall not include any payments due or other obligations or claims
under this AGREEMENT, the LICENSE AGREEMENT, the SETTLEMENT CDA or any other
existing or future contracts or agreements between or among the PARTIES or their
Affiliates.

“LAWS” shall mean any laws, constitutions, statutes, rules, regulations,
directives, ordinances, codes, orders, rulings, binding agency or court
interpretations or principles of common law, or other action of any governmental
authority in any jurisdiction in the world, whether in force as of the EFFECTIVE
DATE or enacted during the term of this AGREEMENT.

“LICENSE AGREEMENT” shall mean the patent cross-license agreement entered into
by and between BUTAMAX and GEVO and executed concurrently with this AGREEMENT as
identified in Exhibit E hereto.

“Party” shall mean GEVO and each of the Butamax Parties individually. “Parties”
shall mean GEVO and each of the Butamax Parties jointly.

“Patent Challenge” shall mean any legal or equitable action, litigation,
arbitration, opposition, reexamination, inter partes review, post-grant review,
entitlement proceeding, revocation, action for annulment, action for
cancellation or other legal or administrative proceeding anywhere in the world
that challenges the validity, enforceability, scope, ownership, title or
patentability of any patents or patent applications owned by BUTAMAX or GEVO
that are at issue in the SUBJECT LITIGATION.

“PERSON” shall mean an individual or a corporation, firm, limited liability
company, partnership, joint venture, association, trust, or any other entity or
organization, including any tribunal or governmental authority.

“SETTLEMENT CDA” shall mean the confidential disclosure agreement effective as
of November 1, 2011, and any amendments thereto, by and between BUTAMAX, DUPONT
and BP, on the one hand, and GEVO, on the other hand.

“Stipulations of Dismissal” shall mean the forms attached hereto as Exhibit C.

“SUBJECT LITIGATION” shall mean the various lawsuits, PTO proceedings (such as
IPRs, reexaminations and the like), any other disputes, and appeals therefrom
(collectively, “LITIGATION”), identified in Exhibit A hereto.  If any LITIGATION
is somehow omitted from being identified in EXHIBIT A, such LITIGATION is deemed

LEGAL_US_W # 82848916.3

2

 

 

--------------------------------------------------------------------------------

 

automatically included in the SUBJECT LITIGATION and automatically added to an
amended EXHIBIT A as if identified in Exhibit A as of the EFFECTIVE DATE, except
for any LITIGATION that will continue as set forth in Exhibit B.

“Third Party” shall mean any PERSON other than GEVO, the Butamax Parties, or any
of their respective Affiliates.

2.TERMINATION OF ALL PENDING LITIGATION

 

(a)

Based on all of the mutual consideration exchanged under this AGREEMENT and the
execution and delivery of the LICENSE AGREEMENT, the PARTIES shall terminate,
dismiss, discontinue and withdraw, by filing a joint motion of dismissal with
prejudice (including any action previously discontinued without prejudice or
stayed), the SUBJECT LITIGATION within fourteen (14) days after the EFFECTIVE
DATE, subject to the continuing permitted activities identified in Exhibit
B.  The PARTIES shall direct their respective counsel to cooperate in good faith
to bring about this termination, dismissal, discontinuance and withdrawal of all
of the SUBJECT LITIGATION as promptly as is reasonably possible, but in no event
more than thirty (30) days after the EFFECTIVE DATE, by filing with the
appropriate courts, PTO, or appropriate adjudicatory forum, all the necessary
documents to effectuate the same, including the Stipulations of Dismissal of the
SUBJECT LITIGATION, the withdrawal of any pending appeal, and the withdrawal or
termination of any PTO proceeding as specifically provided in Exhibits B and C;
with each PARTY to bear its own attorneys’ fees and costs incurred in the
SUBJECT LITIGATION.  The Stipulations of Dismissal and agreed resolution of
certain PTO and appeal proceedings are provided in and shall be in the forms
attached hereto as Exhibits B and C.  To the extent required in Exhibits B and
C, each applicable PARTY shall perform the activities set forth in Exhibits B
and C.

 

(b)

As set forth more fully in Exhibit B, upon execution of this AGREEMENT, the
PARTIES will jointly request, in the most expedient means possible, including
requesting a telephone conference with: (i)  the United States Court for The
District of Delaware, that the District Court vacate and withdraw its decisions
and Orders concerning certain of the PARTIES’ substantive motions, specifically:
the Court’s Claim Construction Memorandum Opinion and Order in matter 11-54,
dated March 19, 2013,  and the Court’s memorandum Opinion and Order dated August
3, 2015 in matters 12-1036, 12-1300 and 12-1200.  Should the District Court
refuse to vacate these Opinions/Orders, then BUTAMAX reserves all rights to take
such further action as may be appropriate in connection with the patents at
issue in those matters, either in court or before the PTO, which GEVO shall not
oppose or resist in any way;  and (ii) with the Federal Circuit Court, to inform
the Federal Circuit Court that the matter has been resolved, and requesting that
the Federal Circuit Court immediately dismiss as moot any pending appeal or
action before it; the PARTIES will then file the dismissals applicable to those
matters as set forth in Exhibit C.

 

(c)

As a condition to the effectiveness of this AGREEMENT, BUTAMAX and GEVO shall
execute and deliver the LICENSE AGREEMENT simultaneously with this
AGREEMENT.  Failure of either such PARTY to so execute and deliver the

LEGAL_US_W # 82848916.3

3

 

 

--------------------------------------------------------------------------------

 

 

LICENSE AGREEMENT shall cause this AGREEMENT to be null and void and of no
further force or effect. 

3.MUTUAL RELEASES

 

(a)

The Butamax Parties, on behalf of themselves, their Affiliates, their
predecessors, successors and assigns, and each of their past, present, and
future officers, directors, employees, agents and attorneys (collectively, the
“BUTAMAX RELEASING PARTIES”), hereby irrevocably and unconditionally releases,
acquits and forever discharges GEVO and its AFFILIATES, their predecessors,
successors and assigns, and each of their past, present, and future officers,
directors, employees, agents and attorneys from and against any and all CLAIMS
that the BUTAMAX RELEASING PARTIES ever had, now have, or may have for, upon, or
by reason of, any matter whatsoever, through the EFFECTIVE DATE, arising from or
related to the SUBJECT LITIGATION.

 

(b)

GEVO, on behalf of itself, its AFFILIATES, and its and their predecessors,
successors and assigns, and each of its and their past, present, and future
officers, directors, employees, agents and attorneys (collectively, the “GEVO
RELEASING PARTIES”), hereby irrevocably and unconditionally releases, acquits
and forever discharges the Butamax Parties and their Affiliates, their
predecessors, successors and assigns, and each of their past, present, and
future officers, directors, employees, agents and attorneys from and against any
and all CLAIMS that the GEVO RELEASING PARTIES ever had, now have, or may have
for, upon, or by reason of, any matter whatsoever, through the EFFECTIVE DATE,
arising from or related to the SUBJECT LITIGATION.

 

(c)

The PARTIES agree and acknowledge that these releases shall not extend to any
rights or obligations arising from this AGREEMENT, the LICENSE AGREEMENT, the
SETTLEMENT CDA, or any other existing or future contracts or agreements between
or among the PARTIES or their AFFILIATES, and shall be in addition to the terms
of the Agreement and Covenant Not to Sue between the PARTIES dated August 2,
2013, and Covenant Not to Sue made by Gevo to other PARTIES, dated November 19,
2013, nor shall they release any payment obligation of a PARTY, or their
respective AFFILIATES, arising from the purchase of goods or services from the
other PARTY, or its respective AFFILIATES.  

 

(d)

For purposes of this Section 3, except as expressly stated, the PARTIES further
agree and acknowledge that the releases are not intended to, and shall not,
release any claim a PARTY has against any THIRD PARTY.

 

(e)

None of the releases in this Section 3 shall apply to claims based on events
occurring after the EFFECTIVE DATE including:

 

(i)

any claims for breach of this AGREEMENT, the LICENSE AGREEMENT or the SETTLEMENT
CDA; and

 

(ii)

any claims for patent infringement or any other act or omission after the
EFFECTIVE DATE.

LEGAL_US_W # 82848916.3

4

 

 

--------------------------------------------------------------------------------

 

 

(f)

Each of BUTAMAX, on behalf of itself and the BUTAMAX RELEASING PARTIES, and
GEVO, on behalf of itself and the GEVO RELEASING PARTIES, expressly waives any
and all rights that it may have under California Civil Code Section 1542, and
any similar rights under any applicable laws of other states or of the United
States.  California Civil Code Section 1542 provides as follows:  “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” 

4.CONFIDENTIALITY

 

(a)

The terms and substance (but not the existence) of this AGREEMENT constitute
confidential information of each PARTY (the “Confidential
Information”).  Notwithstanding the foregoing, CONFIDENTIAL INFORMATION shall
not include information that is publicly available or which becomes available to
the public (other than as a result of disclosure in violation of this AGREEMENT
by a PARTY or any other PERSON who receives CONFIDENTIAL INFORMATION from such
PARTY).

 

(b)

Each PARTY shall keep in confidence, using the same or greater degree of care it
uses with its own confidential information of a similar nature (but in no event
less than a reasonable degree of care) and shall not (i) disclose to any PERSON,
or provide any PERSON with access to, or (ii) use, any CONFIDENTIAL INFORMATION
for any purpose except as specifically provided herein for the required filings
to terminate, dismiss, discontinue and withdraw the SUBJECT LITIGATION or as
otherwise provided in this AGREEMENT, in each case, under obligations of
confidentiality that are at least as stringent as the confidentiality
obligations set forth in this AGREEMENT.  

 

(c)

No PARTY shall disclose to any PERSON, or provide any PERSON with access to,
CONFIDENTIAL INFORMATION except as follows:

 

(i)

Each PARTY may disclose CONFIDENTIAL INFORMATION as provided in this AGREEMENT
or otherwise approved by all of the other PARTIES in advance (which approval
shall not be unreasonably withheld), in each case, under obligations of
confidentiality that are at least as stringent as the confidentiality
obligations set forth in this AGREEMENT;

 

(ii)

Each PARTY may (A) disclose CONFIDENTIAL INFORMATION to its AFFILIATES and its
or their counsel, and (B) respond to inquiries regarding the terms and substance
of this AGREEMENT from its outside auditors, lenders, bankers, underwriters, and
potential acquirers; provided that, in each case with respect to the foregoing
clauses (A) and (B), such PARTY shall (x) advise each such PERSON receiving any
CONFIDENTIAL INFORMATION of the confidential nature of such CONFIDENTIAL
INFORMATION, (y) ensure each such PERSON is bound by a valid and enforceable
written agreement, or professional responsibility rules (e.g., legal or other
similar representatives who are bound by obligations of confidentiality in their
profession) that are at least as stringent as the confidentiality obligations
set forth in this

LEGAL_US_W # 82848916.3

5

 

 

--------------------------------------------------------------------------------

 

 

AGREEMENT, and  (z) upon request of any other PARTY, provide such other PARTY
with copies of confidentiality agreements with such PERSON.   

 

(iii)

Subject to Section 4(c)(iv), in the event that a PARTY is requested or required
to disclose any CONFIDENTIAL INFORMATION under a discovery request, a subpoena,
or inquiry issued by governmental authorities, for purposes of meeting
regulatory or governmental reporting requirements or obtaining or maintaining
regulatory or governmental approvals, or otherwise under applicable LAWS
(including any regulation or rule of the Securities and Exchange Commission or
any stock exchange), whether in its ordinary course of business or by virtue of
a transaction or proposed transaction or any other event or circumstance, such
PARTY shall, to the extent permitted by applicable LAWS and reasonably
practicable:  (A) provide prior notice to the other PARTIES of such disclosure
(including content of any proposed disclosure and proposed recipient of
CONFIDENTIAL INFORMATION), and (B) allow the other PARTIES sufficient time to
seek, at their own expense, an appropriate confidentiality agreement, protective
order, injunction, or modification of any disclosure, or otherwise prevent,
limit, delay or otherwise affect the response to such request or
requirement.  The PARTY subject to such request or requirement to disclose shall
reasonably cooperate with the other PARTIES in such efforts.  If the PARTY
subject to such request or requirement to disclose is nonetheless legally
compelled to disclose any CONFIDENTIAL INFORMATION in order to respond to a
discovery request, a subpoena, or inquiry issued by governmental authorities, to
obtain or maintain regulatory or governmental approvals, or otherwise comply
with applicable LAWS, such PARTY may disclose that portion of such CONFIDENTIAL
INFORMATION to the extent required.

 

(iv)

In the event of any proposed disclosure under Section 4(c)(iii), the disclosing
PARTY shall, to the extent permitted by applicable LAWS and reasonably
practicable, provide prior notice to the non-disclosing PARTIES of such
disclosure (including content of any proposed disclosure and proposed recipient
of CONFIDENTIAL INFORMATION), and allow the non-disclosing PARTIES sufficient
time to review and comment thereon.  To the extent permitted by applicable LAWS,
the non-disclosing PARTIES shall have the right to suggest reasonable changes to
the disclosure to protect their interests and the disclosing PARTY shall not
unreasonably refuse to include or implement such changes in its disclosure.  

 

(v)

Each PARTY shall (i) accompany any disclosure of CONFIDENTIAL INFORMATION under
this AGREEMENT with an instruction in writing that the terms and substance of
this AGREEMENT and such other information constitute confidential business
information and are not to be disclosed to others, except as may be required by
applicable LAWS, and (ii) use reasonable efforts to obtain reliable assurance
that confidential treatment will be accorded the disclosed information.

LEGAL_US_W # 82848916.3

6

 

 

--------------------------------------------------------------------------------

 

 

(d)

If a PARTY receives an inquiry about the terms or substance of this AGREEMENT
from the media or any other THIRD PARTY, such PARTY shall respond by stating
that the PARTIES have agreed to keep confidential the terms and substance of
this AGREEMENT, except as set forth in a jointly agreed upon press release
(including any attachments thereto), attached as Exhibit D of this AGREEMENT, to
be issued simultaneously by the PARTIES after execution of the AGREEMENT. It is
the intention of the PARTIES not to publicize the fact or the circumstances or
any of the features of this AGREEMENT more widely or more frequently than is
necessary to announce that a settlement has been achieved and to effectuate the
terms and conditions of this AGREEMENT. 

 

(e)

Each PARTY shall be liable and responsible for any breach of the confidentiality
obligations hereunder or unauthorized disclosure, access or use of any
CONFIDENTIAL INFORMATION by any PERSON that receives such CONFIDENTIAL
INFORMATION from such PARTY, to the same extent as if such breach or other act
or omission was by such PARTY itself.

 

(f)

Each PARTY stipulates and agrees that regardless of any possibility or
opportunity for cure under this Agreement, a PARTY will be immediately and
irreparably injured by another PARTY’s breach of this Section 4, for which
monetary damages may not be adequate, and each PARTY stipulates and agrees to
the entry of an immediate injunctive relief, specific performance, and any other
appropriate equitable relief in any court with jurisdiction prohibiting the
breaching PARTY (including any PERSON that receives CONFIDENTIAL INFORMATION
from such PARTY) from continued breach of this Section 4.

5.REPRESENTATIONS, Warranties AND COVENANTS

 

(a)

Each PARTY hereby represents, warrants and covenants that, as of the EFFECTIVE
DATE and during the term of this AGREEMENT:  

 

(i)

(A) such PARTY has the requisite right, power and authority to dispose of,
settle, and grant releases with respect to the CLAIMS of such PARTY and to grant
other rights as set forth in this AGREEMENT, (B) none of such CLAIMS have been
assigned, transferred, sold or otherwise encumbered by such PARTY, and (C) no
other PERSON has, or will in the future acquire or have, any right to assert
against any PERSON released by this AGREEMENT any of the CLAIMS released by such
PARTY;

 

(ii)

such PARTY is duly organized or formed and validly existing under the LAWS of
the jurisdiction of its incorporation or formation;

 

(iii)

as of the EFFECTIVE DATE, such PARTY, and the person executing this AGREEMENT on
its behalf, have the requisite right, power and authority to enter into this
AGREEMENT;

 

(iv)

the execution, delivery, and performance of this AGREEMENT by such PARTY has
been duly authorized by all necessary action by such PARTY

LEGAL_US_W # 82848916.3

7

 

 

--------------------------------------------------------------------------------

 

 

(including approval by the appropriate senior management or board of directors
of such PARTY, as applicable);  

 

(v)

this AGREEMENT constitutes a valid, legal, and binding obligation of such PARTY
enforceable against such PARTY in accordance with its terms and conditions,
subject to applicable bankruptcy, insolvency, reorganization and other LAWS
affecting the rights of creditors generally;

 

(vi)

the execution, delivery, and performance by such PARTY of this AGREEMENT do not
and will not, with or without the passage of time or giving of notice, conflict
with, or violate or breach, or require any consent from any PERSON under (A) the
articles, certificate of incorporation, bylaws or similar or equivalent
governing instruments of such PARTY, (B) any LAWS applicable to such PARTY, or
(C) any contracts or agreements by which such PARTY is bound (other than the
consents referred to in Section 5(b) below);

 

(vii)

such PARTY has read this AGREEMENT in full detail and fully understands each and
every provision of this AGREEMENT;

 

(viii)

such PARTY is executing this AGREEMENT voluntarily, without any duress or
coercion, and with full knowledge of the legal significance and binding nature
of this AGREEMENT; and

 

(ix)

such PARTY has received independent legal advice from its in-house attorneys and
outside attorneys of its choice with respect to the legal consequences of
entering into this AGREEMENT.

 

(b)

GEVO represents, warrants and covenants that, as of the EFFECTIVE DATE and
during the term of this AGREEMENT:  

 

(i)

it has received all necessary consents from any governmental authorities and
other PERSONS, including from all holders of security interests and lienholders
(including agents and trustees) on any patents or patent applications owned by
GEVO that are at issue in the SUBJECT LITIGATION (including the EXISTING
LIENHOLDERS (as defined in the LICENSE AGREEMENT)), to grant the releases and
rights as set forth in this AGREEMENT and to enter into and perform under this
AGREEMENT; and

 

(ii)

the EXISTING LIENHOLDERS have executed the consents set forth in Exhibit B to
the LICENSE AGREEMENT.

 

(c)

EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 5, EACH PARTY EXPRESSLY DISCLAIMS
AND EXCLUDES, AND EACH OTHER PARTY HEREBY WAIVES, ANY AND ALL REPRESENTATIONS
AND WARRANTIES OF ANY KIND OR NATURE, WHETHER EXPRESS, IMPLIED OR STATUTORY,
ORAL OR WRITTEN, WITH RESPECT TO ANY PATENTS OR PATENT APPLICATIONS OWNED BY
BUTAMAX OR GEVO OR THIS AGREEMENT, INCLUDING ANY REPRESENTATIONS OR WARRANTIES
OF GUARANTEED PERFORMANCE OF ANY TECHNOLOGY OR PATENTS OR

LEGAL_US_W # 82848916.3

8

 

 

--------------------------------------------------------------------------------

 

 

PATENT APPLICATIONS, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. 

6.TERM AND TERMINATION

 

(a)

This AGREEMENT shall come into effect as of the EFFECTIVE DATE.

 

(b)

Subject to Sections 6(c) and 6(d), this AGREEMENT shall not be terminable in
whole or in part unless agreed upon by all PARTIES in writing.

 

(c)

Upon termination of the BUTAMAX PATENT TERM (as defined in the LICENSE
AGREEMENT) in accordance with the LICENSE AGREEMENT, all rights of GEVO under
Section 9(b) of this AGREEMENT and all obligations of the BUTAMAX PARTIES, their
wholly owned subsidiaries, their other AFFILIATES, or other BUTAMAX SUBLICENSEES
(as defined in the LICENSE AGREEMENT) under Section 9(b) of this AGREEMENT shall
terminate automatically immediately without requirement of any further notice,
except that (i) all rights of BUTAMAX under Section 9(a) of this AGREEMENT and
all obligations of GEVO, its AFFILIATES and other GEVO SUBLICENSEES (as defined
in the LICENSE AGREEMENT) under Section 9(a) of this AGREEMENT, and (ii) all
other provisions of this AGREEMENT (including the releases under Section 3 and
confidentiality obligations under Section 4) shall survive such
termination.  For the avoidance of doubt, all provisions of the LICENSE
AGREEMENT that survive the termination of the BUTAMAX PATENT TERM under the
LICENSE AGREEMENT (including each of BUTAMAX’s and GEVO’s obligations to pay
royalties and, with respect to GEVO, TECHNOLOGY FEES (as defined in the LICENSE
AGREEMENT)) shall survive such termination.

 

(d)

Upon termination of the GEVO PATENT TERM (as defined in the LICENSE AGREEMENT)
in accordance with the LICENSE AGREEMENT, all rights of BUTAMAX under Section
9(a) of this AGREEMENT and all obligations of GEVO, its AFFILIATES and other
GEVO SUBLICENSEES under Section 9(a) of this AGREEMENT shall terminate
automatically immediately without requirement of any further notice, except that
(i) all rights of GEVO under Section 9(b) of this AGREEMENT and all obligations
of the BUTAMAX PARTIES, their wholly owned subsidiaries, their other AFFILIATES,
or other BUTAMAX SUBLICENSEES under Section 9(b) of this AGREEMENT, and (ii) all
other provisions of this AGREEMENT (including the releases under Section 3 and
confidentiality obligations under Section 4) shall survive such termination.  
For the avoidance of doubt, all provisions of the LICENSE AGREEMENT that survive
the termination of the GEVO PATENT TERM under the LICENSE AGREEMENT (including
each of BUTAMAX’s and GEVO’s obligations to pay royalties and, with respect to
GEVO, TECHNOLOGY FEES (as defined in the LICENSE AGREEMENT)) shall survive such
termination.

7.ASSIGNMENT

 

(a)

No BUTAMAX PARTY may assign this AGREEMENT or any right or obligation under this
AGREEMENT to any PERSON without the prior written consent of GEVO, and GEVO may
not assign this AGREEMENT or any right or obligation under this AGREEMENT to any
PERSON without the prior written consent of

LEGAL_US_W # 82848916.3

9

 

 

--------------------------------------------------------------------------------

 

 

BUTAMAX; except that a PARTY may assign all of its rights and obligations under
this AGREEMENT, without such consent:  (i) to an AFFILIATE of such PARTY, (A) if
BUTAMAX is the assignor, only if BUTAMAX assigns to such AFFILIATE all patents
and patent applications owned by BUTAMAX that are at issue in the SUBJECT
LITIGATION, or (B) if GEVO is the assignor, only if GEVO assigns to such
AFFILIATE all patents and patent applications owned by GEVO that are at issue in
the SUBJECT LITIGATION, or (ii) to a PERSON (an “ACQUIRER”) that acquires all or
substantially all of the business or assets of such PARTY (including through a
merger in which such PARTY is not the surviving entity) to which this AGREEMENT
pertains (A) if BUTAMAX is the assignor, including all patents and patent
applications owned by BUTAMAX that are at issue in the SUBJECT LITIGATION, or
(B) if GEVO is the assignor, including all patents and patent applications owned
by GEVO that are at issue in the SUBJECT LITIGATION, or (iii) if DUPONT or BP is
the assignor, to a PERSON (also, an “ACQUIRER”) that acquires all of the equity
interest in BUTAMAX owned by the assignor; provided that, in each case with
respect to the foregoing clauses (i), (ii) and (iii) (as applicable): (A) the
assigning PARTY promptly provides written notice of such assignment to the other
PARTIES, (B) the assignee agrees in writing to be bound by and comply with the
terms and conditions of this AGREEMENT, (C) the assigning PARTY shall continue
to be bound by and comply with the terms and conditions of this AGREEMENT, (D)
any patents or patent applications owned or licensed by the assignee (except for
patents and patent applications owned by the assigning PARTY that are at issue
in the SUBJECT LITIGATION and assigned to such AFFILIATE or ACQUIRER) shall not
be subject to any release granted under this AGREEMENT, and (E) with respect to
assignment to an ACQUIRER under the foregoing clauses (ii) and (iii), the
release assigned under this AGREEMENT shall apply to such ACQUIRER only with
respect to such business and assets of the assigning PARTY acquired by such
ACQUIRER and shall not extend to any other activity conducted by such ACQUIRER
or any of its subsidiaries or affiliates prior to, on or after the effective
date of the assignment even if of the same or similar type as activities
conducted by the assigning PARTY with respect to such business or assets
acquired by such ACQUIRER.  Subject to the terms and conditions of this
AGREEMENT, this AGREEMENT shall be binding upon and inure to the benefit of each
PARTY and its successors and permitted assigns.  For the avoidance of doubt, any
merger of another entity into a PARTY (with such PARTY as the surviving entity)
or any sale of ownership of equity securities of a PARTY shall not be deemed to
be an assignment for purposes of this Section 7. 

 

(b)

In the event that a PERSON that is not, as of the EFFECTIVE DATE, an AFFILIATE
of a PARTY, later becomes an AFFILIATE of a PARTY (a “NEW AFFILIATE”), such NEW
AFFILIATE shall be deemed to be an AFFILIATE of such PARTY for the purposes of
this AGREEMENT only from and after the effective date on which such NEW
AFFILIATE becomes an AFFILIATE of such PARTY; it being agreed that nothing
herein shall limit or impair a PARTY’s rights to prosecute or maintain any
litigation against any NEW AFFILIATE with respect to facts, events and
circumstances occurring prior to the effective date on which such NEW AFFILIATE
becomes an AFFILIATE of the other PARTY.  Furthermore, in the event an AFFILIATE
of a PARTY ceases to be an AFFILIATE of such PARTY (a “DEPARTING AFFILIATE”),
the rights and obligations under this AGREEMENT (to the extent such rights and
obligations relate to such

LEGAL_US_W # 82848916.3

10

 

 

--------------------------------------------------------------------------------

 

 

DEPARTING AFFILIATE), including the releases granted under Section 3,
confidentiality obligations under Section 4, and obligations with respect to
PATENT CHALLENGES under Section 9, shall continue to apply to such DEPARTING
AFFILIATE as if such DEPARTING AFFILIATE remained an AFFILIATE.  

 

(c)

BUTAMAX may assign or transfer to any PERSON any patents or patent applications
owned by BUTAMAX that are at issue in the SUBJECT LITIGATION without GEVO’s
consent, and GEVO may assign or transfer to any PERSON any patents or patent
applications owned by GEVO that are at issue in the SUBJECT LITIGATION without
BUTAMAX’s consent, in each case, together with the provisions of this AGREEMENT
to the extent relating to such assigned patents and patent applications;
provided that (i) the assigning PARTY promptly provides written notice of such
assignment to the other PARTY, and (ii) the assignee agrees in writing to be
bound by and comply with the provisions of this AGREEMENT to the extent relating
to such assigned patents and patent applications, provided, further, that, any
other patents or patent applications owned or licensed by the assignee (except
for such patents and patent applications owned by the assigning PARTY that are
at issue in the SUBJECT LITIGATION and assigned to such assignee) shall not be
subject to any release granted under this AGREEMENT and the assignee shall not
receive any release granted under this AGREEMENT.

8.Dispute Resolution

The provisions of this Section 8 shall be subject to Section 8(f).

 

(a)

The PARTIES recognize that bona fide disputes may arise from time to time that
may relate to or arise from the PARTIES’ rights or obligations under this
AGREEMENT, including the breach, termination or validity thereof. The PARTIES
shall use all reasonable efforts to resolve such disputes in an amicable manner
and shall resolve such dispute in accordance with this Section 8.

 

(b)

If the PARTIES are unable to resolve any such dispute within thirty (30) days
after consultation between responsible counsel of the BUTAMAX PARTIES and GEVO,
a PARTY may, by written notice to another PARTY, have such dispute referred to
the respective nominees of the PARTIES, who shall be senior executives with the
authority to resolve such disputes. Such nominees shall attempt to resolve the
referred dispute by good faith negotiations within thirty (30) days after such
notice is received.

 

(c)

If the designated nominees are not able to resolve such dispute within such
thirty (30) day period under Section 8(b), the PARTIES shall attempt in good
faith to resolve such dispute promptly by confidential mediation process under
the then-current International Institute for Conflict Prevention and Resolution
(“CPR”) Mediation Procedure within thirty (30) days after the mediation begins.

 

(d)

If, after such good faith participation in such mediation process set forth in
Section 8(c), the PARTIES cannot resolve such dispute, such dispute shall be
finally resolved by binding arbitration in accordance with the CPR Rules for
Administered Arbitration by three arbitrators, of whom each of the BUTAMAX

LEGAL_US_W # 82848916.3

11

 

 

--------------------------------------------------------------------------------

 

 

PARTIES and GEVO shall designate one, with the third arbitrator to be designated
by the two PARTY appointed arbitrators. The arbitration shall be governed by the
Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., and judgment upon the award
rendered by the arbitrators may be entered by any court having jurisdiction
thereof.  The place of the arbitration shall be New York, New York. 

 

(i)

Unless the arbitrators find good reason to proceed on a different schedule:  (A)
an initial pre-hearing conference for the planning and scheduling of the
proceeding will be held within thirty (30) days from the date that the third
arbitrator is appointed, (B) all discovery shall be completed within seven (7)
months of such initial pre-hearing conference, and (C) a maximum of two (2)
sessions for the presentation of evidence that will total no more than ten (10)
hearing days shall be concluded within nine (9) months from the date that the
third arbitrator is appointed.

 

(ii)

The arbitrators shall require that, unless otherwise agreed to by the PARTIES, a
transcript of the hearing shall be maintained and shall be considered
CONFIDENTIAL INFORMATION.  The arbitrators shall conduct the arbitration in
accordance with the requirements of the CPR Arbitration Appeal Procedure.

 

(iii)

A PARTY may file an appeal only under the CPR Arbitration Appeal Procedure from
any final award of an arbitral panel in any arbitration arising out of or
related to this AGREEMENT.  Unless otherwise agreed by the PARTIES and the
appeal tribunal, the appeal shall be conducted at the place of the original
arbitration.

 

(e)

Unless the arbitrators decide otherwise, GEVO, on the one hand, and the BUTAMAX
PARTIES, on the other hand, shall share equally the costs or fees associated
with retaining any arbitrators or mediators pursuant to this Section 8, and GEVO
and the BUTAMAX PARTIES shall otherwise bear their own costs and attorneys’ fees
(except as otherwise provided in Section 9).

 

(f)

Notwithstanding the provisions in this Section 8, each PARTY reserves the right
to seek temporary or permanent injunctive or other equitable relief through an
award of such relief in arbitration or in a court of competent jurisdiction at
any time, if, in good faith, the complaining PARTY believes that immediate
injunctive or other equitable relief is necessary to protect its business
interests while the PARTIES attempt to negotiate a resolution of, mediate, or
arbitrate the dispute.

 

(g)

For clarity, DuPont and GEVO agree that  any dispute that relates to or arises
from the PARTIES’ rights or obligations under this AGREEMENT will be resolved as
provided for in Section 8 hereof, and not in some other forum not contemplated
hereunder.

9.PATENT CHALLENGES

 

(a)

By GEVO  

 

(i)

During the BUTAMAX PATENT TERM, GEVO shall not, shall cause its wholly-owned
subsidiaries not to, shall not cause GEVO’s other

LEGAL_US_W # 82848916.3

12

 

 

--------------------------------------------------------------------------------

 

 

AFFILIATES to, and shall contractually require other GEVO SUBLICENSEES not to,
directly or indirectly through a THIRD PARTY, make or cause to be made, or
participate or assist in making, any Patent Challenge of any patents or patent
applications owned by BUTAMAX that are at issue in the SUBJECT LITIGATION. 

 

(ii)

In the event that, during the BUTAMAX PATENT TERM, GEVO or its wholly-owned
subsidiaries, or GEVO causes its other AFFILIATES to, directly or indirectly
through a THIRD PARTY, make or cause to be made, or participate or assist in
making, any Patent Challenge of any patents or patent applications owned by
BUTAMAX that are at issue in the SUBJECT LITIGATION, (x) such act or omission
shall be deemed a material breach of this Section 9(a) by GEVO, (y) BUTAMAX may
notify GEVO of such breach, and (z) GEVO shall have thirty (30) days to cure
such breach.  If GEVO fails to cure such breach and continues to breach this
Section 9(a) at the end of such thirty (30)-day period, BUTAMAX shall be
entitled to invoke the relief set forth in Section 9(a)(iv) against GEVO.

 

(iii)

In the event that, during the BUTAMAX PATENT TERM, any AFFILIATE of GEVO or
another GEVO SUBLICENSEE, directly or indirectly through a THIRD PARTY, makes or
causes to be made, or participates or assists in making, any Patent Challenge of
any patents or patent applications owned by BUTAMAX that are at issue in the
SUBJECT LITIGATION, (x) such act or omission shall be deemed a material breach
of this Section 9(a) (or the corresponding provisions in the sublicense
agreement) by such AFFILIATE of GEVO or other GEVO SUBLICENSEE, (y) BUTAMAX may
notify such AFFILIATE of GEVO or other GEVO SUBLICENSEE of such breach, and (z)
such AFFILIATE of GEVO or other GEVO SUBLICENSEE shall have thirty (30) days to
cure such breach.  If such AFFILIATE of GEVO or other GEVO SUBLICENSEE fails to
cure such breach and continues to breach this Section 9(a) (or the corresponding
provisions in the sublicense agreement) at the end of such thirty (30)-day
period, BUTAMAX shall be entitled to invoke the relief set forth in Section
9(a)(iv) against such AFFILIATE of GEVO or other GEVO SUBLICENSEE directly.

 

(iv)

Upon breach of this Section 9(a) (or the corresponding provisions in the
sublicense agreement) by GEVO, its AFFILIATES or other GEVO SUBLICENSEES, the
following relief shall apply (and references to GEVO and sections of this
AGREEMENT or the LICENSE AGREEMENT shall be deemed to also apply to GEVO’s
AFFILIATES and other GEVO SUBLICENSEES and the corresponding provisions in the
applicable sublicense agreements):

 

(1)

Any termination of the PARTIES’ rights and obligations under Section 9(b) shall
be in accordance with Section 6(c);

 

(2)

In the event that BUTAMAX does not exercise its termination rights under the
LICENSE AGREEMENT, then the royalty rate payable by GEVO to BUTAMAX under
Section 3(a) of the LICENSE AGREEMENT for BIOBUTANOL sold or otherwise

LEGAL_US_W # 82848916.3

13

 

 

--------------------------------------------------------------------------------

 

 

transferred shall be increased in accordance with Section 4(a)(iv)(2) of the
LICENSE AGREEMENT; 

 

(3)

Upon BUTAMAX’s request, GEVO shall immediately pay BUTAMAX liquidated damages in
accordance with Section 4(a)(iv)(3) of the LICENSE AGREEMENT;

 

(4)

Upon BUTAMAX’s request, GEVO shall immediately pay BUTAMAX liquidated damages in
accordance with Section 4(a)(iv)(4) of the LICENSE AGREEMENT;

 

(5)

In the event GEVO fails to pay BUTAMAX any amounts owed under this Section 9(a),
BUTAMAX may deduct such amounts from any amounts that BUTAMAX owes to GEVO under
the LICENSE AGREEMENT;

 

(6)

Upon BUTAMAX’s request, GEVO shall reimburse BUTAMAX for any and all attorneys’
fees and expenses arising out of or relating to GEVO’s breach of this Section
9(a); and

 

(7)

BUTAMAX and GEVO agree and stipulate that regardless of any possibility or
opportunity for cure under this Agreement, BUTAMAX will be immediately and
irreparably injured by GEVO’s breach of this Section 9(a), for which money
damages may not be adequate, and GEVO stipulates and agrees to the entry of an
immediate injunctive relief, specific performance, and any other appropriate
equitable relief in any court with jurisdiction prohibiting GEVO’s continued
breach of this Section 9(a).

 

(b)

By BUTAMAX  

 

(i)

During the GEVO PATENT TERM, the BUTAMAX PARTIES shall not, shall cause their
wholly-owned subsidiaries not to, shall not cause their other AFFILIATES to, and
shall contractually require other BUTAMAX SUBLICENSEES not to, directly or
indirectly through a THIRD PARTY, make or cause to be made, or participate or
assist in making, any Patent Challenge of any patents or patent applications
owned by GEVO that are at issue in the SUBJECT LITIGATION.

LEGAL_US_W # 82848916.3

14

 

 

--------------------------------------------------------------------------------

 

 

(ii)

In the event that, during the GEVO PATENT TERM, any BUTAMAX PARTY, or its
wholly-owned subsidiary, or any BUTAMAX PARTY causes its other AFFILIATES to,
directly or indirectly through a THIRD PARTY, make or cause to be made, or
participate or assist in making, any Patent Challenge of any patents or patent
applications owned by GEVO that are at issue in the SUBJECT LITIGATION, (x) such
act or omission shall be deemed a material breach of this Section 9(b) by
BUTAMAX,  (y) GEVO may notify BUTAMAX of such breach, and (z) BUTAMAX shall have
thirty (30) days to cure such breach.  If BUTAMAX fails to cure such breach and
continues to breach this Section 9(b) at the end of such thirty (30)-day period,
GEVO shall be entitled to invoke the relief set forth in Section 9(b)(iv)
against BUTAMAX. 

 

(iii)

In the event that, during the GEVO PATENT TERM, any AFFILIATE of the BUTAMAX
PARTIES or another BUTAMAX SUBLICENSEE, directly or indirectly through a THIRD
PARTY, makes or causes to be made, or participates or assists in making, any
Patent Challenge of any patents or patent applications owned by GEVO that are at
issue in the SUBJECT LITIGATION, (x) such act or omission shall be deemed a
material breach of this Section 9(b) (or the corresponding provisions in the
sublicense agreement) by such AFFILIATE of BUTAMAX or other BUTAMAX SUBLICENSEE,
(y) GEVO may notify such AFFILIATE of BUTAMAX or other BUTAMAX SUBLICENSEE of
such breach, and (z) such AFFILIATE of BUTAMAX or other BUTAMAX SUBLICENSEE
shall have thirty (30) days to cure such breach.  If such AFFILIATE of BUTAMAX
or other BUTAMAX SUBLICENSEE fails to cure such breach and continues to breach
this Section 9(b) (or the corresponding provisions in the sublicense agreement)
at the end of such thirty (30)-day period, GEVO shall be entitled to invoke the
relief set forth in Section 9(b)(iv) against such AFFILIATE of BUTAMAX or other
BUTAMAX SUBLICENSEE directly.

 

(iv)

Upon breach of this Section 9(b) (or the corresponding provisions in the
sublicense agreement) by BUTAMAX, its AFFILIATES or other BUTAMAX SUBLICENSEES,
the following relief shall apply (and references to BUTAMAX and sections of this
AGREEMENT or the LICENSE AGREEMENT shall be deemed to also apply to BUTAMAX’s
AFFILIATES and other BUTAMAX SUBLICENSEES and the corresponding provisions in
the applicable sublicense agreements):

 

(1)

Any termination of the PARTIES’ rights and obligations under Section 9(a) shall
be in accordance with Section 6(d);

 

(2)

In the event that GEVO does not exercise its termination rights under the
LICENSE AGREEMENT, then the royalty rate payable by BUTAMAX to GEVO under
Section 3(b) of the LICENSE AGREEMENT for BIOBUTANOL sold or otherwise
transferred shall be increased in accordance with Section 4(b)(iv)(2) of the
LICENSE AGREEMENT;

LEGAL_US_W # 82848916.3

15

 

 

--------------------------------------------------------------------------------

 

 

(3)

Upon GEVO’s request, BUTAMAX shall immediately pay GEVO liquidated damages in
accordance with Section 4(b)(iv)(3) of the LICENSE AGREEMENT;  

 

(4)

Upon GEVO’s request, BUTAMAX shall immediately pay GEVO liquidated damages in
accordance with Section 4(b)(iv)(4) of the LICENSE AGREEMENT;

 

(5)

In the event BUTAMAX fails to pay GEVO any amounts owed under this Section 9(b),
GEVO may deduct such amounts from any amounts that GEVO owes to BUTAMAX under
the LICENSE AGREEMENT;

 

(6)

Upon GEVO’s request, BUTAMAX shall reimburse GEVO for any and all attorneys’
fees and expenses arising out of or relating to BUTAMAX’s breach of this Section
9(b); and

 

(7)

BUTAMAX and GEVO agree and stipulate that regardless of any possibility or
opportunity for cure under this Agreement, GEVO will be immediately and
irreparably injured by BUTAMAX’s breach of this Section 9(b), for which money
damages may not be adequate, and BUTAMAX stipulates and agrees to the entry of
an immediate injunctive relief, specific performance, and any other appropriate
equitable relief in any court with jurisdiction prohibiting BUTAMAX’s continued
breach of this Section 9(b).

10.Miscellaneous

 

(a)

Further Assurance. The PARTIES each agree to perform any lawful additional acts,
as are reasonably necessary to effectuate the purpose and objectives of this
AGREEMENT, including executing such additional documents, cooperating in court
filings or proceedings, and securing such consents and approvals to effectuate
same.

 

(b)

Exhibits. The appended Exhibits form an integral part of this AGREEMENT and the
terms and conditions in the Exhibits are incorporated herein.

 

(c)

Entire Agreement. This AGREEMENT, including the Exhibits attached hereto and the
LICENSE AGREEMENT, constitutes the entire agreement between the BUTAMAX PARTIES
and GEVO with respect to the subject matter of this AGREEMENT and the LICENSE
AGREEMENT; and all prior negotiations and understandings between the BUTAMAX
PARTIES, on the one hand, and GEVO, on the other hand, relating to the subject
matter hereof shall be deemed merged into this AGREEMENT and the LICENSE
AGREEMENT.  However, nothing herein shall replace, delete, contravene, or
release the terms of the SETTLEMENT CDA or the LICENSE AGREEMENT.  In case of
any ambiguity or conflict between the terms and conditions of this AGREEMENT and
the LICENSE AGREEMENT, the terms and conditions of the LICENSE AGREEMENT shall
control.

LEGAL_US_W # 82848916.3

16

 

 

--------------------------------------------------------------------------------

 

 

(d)

Sufficiency of Consideration.  Other than the obligations set forth in this
AGREEMENT and the LICENSE AGREEMENT, the PARTIES each acknowledge and agree that
no additional consideration is required or owing to the other, and that
sufficient consideration has passed between them to render this AGREEMENT valid
and enforceable.  

 

(e)

Construction.  Each PARTY acknowledges and agrees that (i) in the event of any
dispute or ambiguity concerning the interpretation or construction of this
Agreement, no presumption or burden of proof shall exist with respect to the
PARTY initially drafting this AGREEMENT or by virtual of authorship of any of
the language or provisions in this AGREEMENT, (ii) all PARTIES have participated
jointly in the negotiation and drafting of this AGREEMENT and this AGREEMENT has
been negotiated at arms’ length between sophisticated PARTIES, and (iii) each
PARTY has had ample opportunity to influence the choice of language and
provisions in this AGREEMENT.  The headings and captions used in this AGREEMENT
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this AGREEMENT.  Unless otherwise indicated to the contrary
herein by the context or use thereof, (i) the words “herein,” “hereto,” “hereof”
and words of similar import refer to this AGREEMENT as a whole and not to any
particular Article, Section or paragraph hereof; (ii) the words “include” and
“including” and variations thereof shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation”; (iii) words importing the singular shall also include the plural,
and vice versa; (iv) words denoting any gender shall include all genders; (v)
references to a PERSON are also to its successors and permitted assigns; (vi)
the conjunction “or” shall be understood in its inclusive sense (“and/or”); and
(vii) the word “will” shall be construed to have the same meaning and effect as
the word “shall,” and vice versa.  Unless otherwise set forth herein, with
respect to any consent or approval of a PARTY required under this AGREEMENT,
such consent or approval shall be subject to such PARTY’s sole discretion.  When
determining whether an invention, product, process or method is covered by a
claim of a patent or patent application, such determination shall be made by
taking into consideration each claim of such patent or patent application unless
and until to the extent that such claim is found to be invalid or unenforceable
by a final, non-appealable decision in arbitration or of a court of competent
jurisdiction or such claim is finally rejected by the United States Patent and
Trademark Office or a similar patent office in another jurisdiction.    

 

(f)

Modifications.  This AGREEMENT may not be amended, altered, or modified, in
whole or in part, except by an instrument in writing executed by all of the
PARTIES hereto.

 

(g)

Severability.  If any clause, provision, or section of this Agreement, shall,
for any reason, be held illegal, invalid or unenforceable, the Parties shall
negotiate in good faith and in accordance with reasonable standards of fair
dealing, a valid, legal, and enforceable substitute provision or provisions that
most nearly reflect the original intent of the Parties under this Agreement in a
manner that is commensurate in magnitude and degree with the changes arising as
a result of any such substitute provision or provisions. All other provisions in
this Agreement shall remain in full force and effect and shall be construed in
order to carry out the original intent of the Parties as nearly as

LEGAL_US_W # 82848916.3

17

 

 

--------------------------------------------------------------------------------

 

 

possible (consistent with the necessary reallocation of benefits) and as if such
invalid, illegal, or unenforceable provision had never been contained herein. 

 

(h)

Waiver.  Any failure by a PARTY to this Agreement to insist upon the strict
performance by another PARTY of any of the provision of this Agreement shall not
be deemed a waiver of any of the provisions of this Agreement, and each PARTY,
notwithstanding such failure, shall have the right thereafter to insist upon the
specific performance of any and all of the provisions of this Agreement. There
shall be no estoppel against the enforcement of any provision of this Agreement,
except by written instruments signed by the PARTY charged with the waiver or
estoppel.  No written waiver shall be deemed a continuing waiver unless
specifically stated therein, and the written waiver shall operate only as to the
specific term or condition waived, and not for the future or as to any other act
than that specifically waived.

 

(i)

Notices.  Any notice, disclosure, report, request, consent, approval or other
communication required or permitted by this AGREEMENT shall be in writing and
served either (1) by hand delivery or (2) by facsimile and United States mail,
first-class, postage prepaid, and addressed to the facsimile and address set
forth below:

If to BUTAMAX:

Butamax Advanced Biofuels LLC
Routes 141 and Henry Clay
Wilmington, DE 19880
Attention: General Counsel
Fax number:  302-695-2867


or such other person or address as Butamax designates in writing.

If to GEVO:

Gevo, Inc.
345 Inverness Drive South
Building C, Suite 310
Englewood, CO 80112
Attention: General Counsel
Fax number:  303-858-8431

or such other person or address as GEVO designates in writing.

If to DUPONT:

E.I. du Pont de Nemours & Company
Chestnut Run Plaza
974 Centre Road
P.O. Box 2915
Wilmington, DE 19805
Attention: General Counsel
Fax number:  302-999-5094

or such other person or address as DuPont designates in writing.

If to BP:

BP Biofuels North America LLC
501 Westlake Park Boulevard
Houston, TX 77079
Attention:  President
Fax number: 866-662-0763



or such other person or address as BP designates in writing.

 

 

(j)

Governing Law.  The LAW of the State of Delaware (excluding its choice of LAW or
conflicts of LAW provisions) shall govern the interpretation, performance and
enforcement of this AGREEMENT, including discussions undertaken pursuant to
Section 8 above.

LEGAL_US_W # 82848916.3

18

 

 

--------------------------------------------------------------------------------

 

 

(k)

Damages.  Each PARTY acknowledges and agrees that (i) in the event of any breach
of Section 9 by a PARTY, damages likely to result from such breach are difficult
to estimate, and (ii) the breaching PARTY’s obligations to pay any amounts set
forth in Section 9 are reasonable under the circumstances, and such amounts do
not constitute a penalty, but rather represent a fair, reasonable, and
appropriate estimate of damages arising as a result of such breach. 

 

(l)

Third Party Beneficiaries.  This AGREEMENT shall not be deemed to create any
obligations of a PARTY to a PERSON who is not a PARTY to this AGREEMENT or
create any rights in such PERSON against a PARTY under this AGREEMENT.

 

(m)

Relationship of the Parties.  This AGREEMENT shall not be construed as rendering
a PARTY as the representative or agent of another PARTY.  Nor shall a PARTY by
virtue of this AGREEMENT have the right or authority to make any promise,
guarantee, warranty, or representation, or to assume, create, or incur any
fiduciary duty or other liability or obligation against, or on behalf of,
another PARTY.  This AGREEMENT shall not be construed to be any franchising,
partnership, joint venture or other joint business arrangement between the
BUTAMAX PARTIES, on the one hand, and GEVO, on the other hand.

 

(n)

Remedies Cumulative.  All remedies provided for in this AGREEMENT shall be
cumulative and in addition to, and not in lieu of, any other remedies available
to a PARTY at LAW, in equity or otherwise.

 

(o)

Counterparts.  This AGREEMENT and any counterpart original thereof may be
executed and transmitted by facsimile or by emailed portable document format
(“.pdf”) document. The facsimile or .pdf signature shall be valid and acceptable
for all purposes as if it were an original. This AGREEMENT may be executed in
multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. In making proof of
this AGREEMENT, it shall not be necessary to produce or account for more than
one such counterpart.  This AGREEMENT will not be binding until it has been
signed below by all PARTIES.

(Signature page follows)

 

 

LEGAL_US_W # 82848916.3

19

 

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the authorized representatives of the PARTIES have duly
executed this AGREEMENT as of the date first above written.

 

Butamax Advanced Biofuels LLC

 

Gevo, Inc.

 

 

 

 

 

By:

/s/ Paul Beckwith

 

By:

/s/ Patrick Gruber

Name:

Paul Beckwith

 

Name:

Patrick R. Gruber

Title:

CEO, Butamax

 

Title:

CEO

Date:

8/22/2015

 

Date:

8/22/15

 

 

 

 

 

E. I. du Pont de Nemours and Company

 

BP Biofuels North America LLC

 

 

 

 

 

By:

/s/ Jan Koninckx

 

By:

/s/ Craig W. Coburn

Name:

Jan Koninckx

 

Name:

Craig W. Coburn

Title:

Business Director

 

Title:

Director

Date

8/22/2015

 

Date:

8/22/2015

 

Settlement Agreement and Mutual Release Signature Page

LEGAL_US_W # 82848916.3

--------------------------------------------------------------------------------

 

EXHIBIT A

SUBJECT LITIGATION

BUTAMAX / GEVO COURT LITIGATIONS

Patents-in-Suit

Patent Owner

District Of Delaware Docket No.

Date of Filing

7,993,889

Butamax

1:11-cv-00697-SLR

8/9/2011

7,851,188

Butamax

1:11-cv-00054-SLR

1/14/2011

7,993,889

Butamax

1:11-cv-00054-SLR

1/14/2011

8,017,375

Gevo

1:13-cv-576-SLR

4/11/2013

8,017,376

Gevo

1:13- cv-576-SLR

4/11/2013

8,133,715

Gevo

1:12-cv-00301-SLR

3/13/2012

8,153,415

Gevo

1:12-cv-00448-SLR

4/10/2012

8,101,808

Gevo

1:12-cv-00070-SLR

1/24/2012

8,158,404

Gevo

1:12-cv-00448-SLR

4/10/2012

8,178,328

Butamax

1:12-cv-00602-SLR

5/15/2012

8,222,017

Butamax

1:12-cv-01014-SLR

8/6/2012

8,129,162

Butamax

1:12-cv-00298-SLR

3/12/2012

8,232,089

Butamax

1:12-CV-00999-SLR

7/31/2012

LEGAL_US_W # 82848916.3

 

--------------------------------------------------------------------------------

 

Patents-in-Suit

Patent Owner

District Of Delaware Docket No.

Date of Filing

8,273,565

Gevo

1:12-cv-01201-SLR; 1:12-cv-01202-SLR

9/25/2012

8,241,878

Butamax

1:12-cv-01036-SLR

8/14/2012

8,273,558

Butamax

1:12-cv-01200-SLR

9/25/2012

8,283,144

Butamax

1:12-cv-01300-SLR

10/8/2012

8,283,505

Gevo

1:12-cv-01301-SLR

10/8/2012

8,232,089

Gevo

1:12-cv-01724-SLR (Transferred from TX 2:12-cv-00417)

7/30/2012

8,241,878

Gevo

1:12-cv-01725-SLR (Transferred from TX 2:12-cv-00435)

12/18/2012

 

 

Cases before Federal Circuit Court of Appeals: 12-1490, 1508, and 13-1342

 

 

 

 

LEGAL_US_W # 82848916.3

 

--------------------------------------------------------------------------------

 

BUTAMAX / GEVO PATENT OFFICE PROCEEDINGS

Patent Challenged

Patent Owner

Control No.

Date of Filing

Decision

7,851,188

Butamax

95/001,718

8/18/2011

Not instituted

95/001,857

12/19/2011

Appeal

7,993,889

Butamax

95/001,735

9/1/2011

Pending

90/012,503

9/12/2012

Pending

8,178,328

Butamax

95/001,998

6/21/2012

Appeal

8,241,878

Butamax

95/002,167

9/10/2012

Appeal

8,017,375

Gevo

95/002,158

4/11/2013

Final

8,017,376

Gevo

95/001,870

1/10/2012

Final

8,101,808

Gevo

95/000,666

5/7/2012

Pending

8,133,715

Gevo

95/002,159

9/7/2012

Final

8,153,415

Gevo

95/002,174

9/10/2012

Final

8,158,404

Gevo

95/002,177

9/11/2012

Pending

8,232,089

Gevo

95/002,227

9/14/2012

Final

8,304,588

Gevo

IPR2013-00214

3/26/2013

Appeal

LEGAL_US_W # 82848916.3

 

--------------------------------------------------------------------------------

 

Patent Challenged

Patent Owner

Control No.

Date of Filing

Decision

8,283,505

Gevo

IPR2013-00215

3/26/2013

Final

8,273,565

Gevo

IPR2013-00539

8/30/2013

Final

8,193,402

Gevo

IPR2014-00142

11/11/2013

Final

8,376,160

Gevo

IPR2014-00143

11/11/2013

Final

8,487,149

Gevo

IPR2014-00144

11/11/2013

Final

8,546,627

Gevo

IPR2014-00250

12/16/2013

Final

8,373,012

Gevo

IPR2014-00402

1/31/2014

Final

 

LEGAL_US_W # 82848916.3

 

--------------------------------------------------------------------------------

 

EXHIBIT B

1)  

DISTRICT COURT AND FEDERAL CIRCUIT ACTIVITY:   Upon execution of this AGREEMENT,
the PARTIES will jointly request, in the most expedient means possible,
including requesting a telephone conference with the District Court, that the
District Court vacate and withdraw its decisions and Orders concerning the
PARTIES’ substantive motions including their motions for summary judgment, and
the Order dated August 3, 2015 in matters 12-1036, 12-1300 and 12-1200.  Should
the District Court refuse to vacate that decision and Order, then BUTAMAX
reserves all rights to take such further action as may be appropriate in
connection with the patents at issue in those matters, either in court or before
the PTO, which GEVO shall not oppose or resist in any way, and the PARTIES will
then file the dismissals applicable to those matters as set forth in Exhibit C.

2)

FEDERAL CIRCUIT CURRENTLY PENDING MATTERS:   Upon execution of this AGREEMENT,
the PARTIES will jointly request, in the most expedient means possible,
including requesting a telephone conference with the Federal Circuit Court, to
inform the Federal Circuit Court that the matter has been resolved, and
requesting that the Federal Circuit Court immediately dismiss as moot any
pending appeal or action before it between the PARTIES including those listed in
EXHIBIT A.

 

 

 

[   ***   ]

*

* Confidential Treatment Requested

 

 

LEGAL_US_W # 82848916.3

 

--------------------------------------------------------------------------------




EXHIBIT C

Form Stipulations of Dismissal

Attached

 

LEGAL_US_W # 82848916.3

 

--------------------------------------------------------------------------------




Nos. 2012-1490, -1508

 

In the United States Court of Appeals
for the Federal Circuit

 


Butamax(tm) Advanced Biofuels LLC.,

Plaintiff/Counterclaim Defendant-
Appellant,

and

E.I. du Pont de Nemours and Co.,

Counterclaim Defendant,

v.

Gevo, Inc.,

Defendant/Counterclaimant-
Cross Appellant.

 

Appeals from the United States District Court for the District of Delaware
in Case No. 11-cv-54-SLR, Judge Sue L. Robinson

 

STIPULATION OF VOLUNTARY DISMISSAL

 

 

 

Leora Ben-Ami

Christopher T. Jagoe

Benjamin A. Lasky

KIRKLAND & ELLIS LLP

601 Lexington Avenue

New York, NY 10022

(212) 446-4800

 

 

Counsel for Plaintiff/Counterclaim Defendant-
Appellant ButamaxTM Advanced Biofuels LLC

 

August 19, 2015

LEGAL_US_W # 82848916.3

--------------------------------------------------------------------------------

 

IT IS HEREBY STIPULATED AND AGREED by and among all parties that the above
captioned appeal and cross-appeal are voluntarily dismissed with prejudice
pursuant to Fed. R. Appl. P. 42(b) with each party to bear its own fees and
costs.

 

August 19, 2015

Respectfully submitted,

 

 

 

Leora Ben-Ami

Christopher T. Jagoe

Benjamin A. Lasky

Kirkland & Ellis LLP

601 Lexington Avenue

New York NY 10022

(212) 446-4800

 

Counsel for Plaintiff/Counterclaim Defendant-Appellant ButamaxTM Advanced
Biofuels LLC

 

 

 

 

LEGAL_US_W # 82848916.3

--------------------------------------------------------------------------------

 

Certificate of SERVICE

 

On this 19th day of August 2015, the undersigned caused a copy of the foregoing
brief to be served via the ECF system on all counsel of record, and copies of
the public and confidential versions of the foregoing brief to be served via
email and Federal Express Overnight delivery upon the following:

 

James P. Brogan

Michelle Rhyu

Carolyn V. Juarez

Cooley LLP

380 Interlocken Crescent, Suite 900

Broomfield, CO 80021

Tel:  (720) 566-4227

jpbrogan@cooley.com

mrhyu@cooley.com

cjuarez@cooley.com

 

Lori R. Mason

Benjamin G. Damstedt

Cooley LLP

Five Palo Alto Square,

3000 El Camino Real

Palo Alto, CA 94306-2155

Tel: (650) 843-5000

bdamstedt@cooley.com

lmason@cooley.com

 

Thomas Grimm

Jeremy A. Tigan

Morris, Nichols, Arsht, & Tunnell LLP

1201 North Market St.

P.O. Box 1347

Wilmington, DE 19899

Tel: (302) 658-9200

tgrimm@mnat.com

jtigan@mnat.com

 

Gerald J. Flattmann

Joseph O’Malley, Jr.

Anthony Michael

Preston K. Ratliff II

Paul Hastings LLP

75 East 55th Street

New York, NY 10022

Tel: (212) 318-6000

geraldflattmann@paulhastings.com

josephomalley@paulhastings.com

anthonymichael@paulhastings.com

prestonratliff@paulhastings.com

Stephen B. Kinnaird

Paul Hastings LLP

875 15th Street, N.W.

Washington, D.C. 20005

Tel: (202) 551-1700

stephenkinnaird@paulhastings.com

 

 

 

LEGAL_US_W # 82848916.3

--------------------------------------------------------------------------------

 

No. 13-1342

 

In the United States Court of Appeals
for the Federal Circuit

 


Butamax(tm) Advanced Biofuels LLC.,

Plaintiff -Appellant,

v.

Gevo, Inc.,

Defendant-Appellee.

 

Appeals from the United States District Court for the District of Delaware in
Case No. 11-cv-54-SLR, Judge Sue L. Robinson

 

VOLUNTARY DISMISSAL

 

 

 

Leora Ben-Ami

Thomas F. Fleming

Christopher T. Jagoe

Peter B. Silverman

KIRKLAND & ELLIS LLP

601 Lexington Avenue

New York, NY 10022

(212) 446-4800

 

 

Counsel for Plaintiff-Appellant

ButamaxTM Advanced Biofuels LLC

 

August 19, 2013

LEGAL_US_W # 82848916.3

--------------------------------------------------------------------------------

 

IT IS HEREBY STIPULATED AND AGREED by and among all parties that the above
captioned appeal and cross-appeal are voluntarily dismissed with prejudice
pursuant to Fed. R. Appl. P. 42(b) with each party to bear its own fees and
costs.

 

August 19, 2015

Respectfully submitted,

 

 

 

Leora Ben-Ami

Christopher T. Jagoe

Benjamin A. Lasky

Kirkland & Ellis LLP

601 Lexington Avenue

New York NY 10022

(212) 446-4800

 

Counsel for Plaintiff/Counterclaim Defendant-Appellant ButamaxTM Advanced
Biofuels LLC

 

 

 

 

LEGAL_US_W # 82848916.3

--------------------------------------------------------------------------------

 

Certificate of SERVICE

 

On this 19th day of August 2015, the undersigned caused a copy of the foregoing
brief to be served via the ECF system on all counsel of record, and copies of
the public and confidential versions of the foregoing brief to be served via
email and Federal Express Overnight delivery upon the following:

 

James P. Brogan

Michelle Rhyu

Carolyn V. Juarez

Cooley LLP

380 Interlocken Crescent, Suite 900

Broomfield, CO 80021

Tel:  (720) 566-4227

jpbrogan@cooley.com

mrhyu@cooley.com

cjuarez@cooley.com

 

Lori R. Mason

Benjamin G. Damstedt

Cooley LLP

Five Palo Alto Square,

3000 El Camino Real

Palo Alto, CA 94306-2155

Tel: (650) 843-5000

bdamstedt@cooley.com

lmason@cooley.com

 

Thomas Grimm

Jeremy A. Tigan

Morris, Nichols, Arsht, & Tunnell LLP

1201 North Market St.

P.O. Box 1347

Wilmington, DE 19899

Tel: (302) 658-9200

tgrimm@mnat.com

jtigan@mnat.com

 

Gerald J. Flattmann

Joseph O’Malley, Jr.

Anthony Michael

Preston K. Ratliff II

Paul Hastings LLP

75 East 55th Street

New York, NY 10022

Tel: (212) 318-6000

geraldflattmann@paulhastings.com

josephomalley@paulhastings.com

anthonymichael@paulhastings.com

prestonratliff@paulhastings.com

Stephen B. Kinnaird

Paul Hastings LLP

875 15th Street, N.W.

Washington, D.C. 20005

Tel: (202) 551-1700

stephenkinnaird@paulhastings.com

 

 

 

LEGAL_US_W # 82848916.3

--------------------------------------------------------------------------------

 

No. 2015-1317

 

In the United States Court of Appeals
for the Federal Circuit

 

Gevo, Inc.,

Appellant,

v.

Butamax(tm) Advanced Biofuels LLC.,

Appellee.

 

Appeals from the United States Patent and Trademark Office, Patent Trial and
Appeal Board in Inter Partes Review No. IPR2013-00214

 

STIPULATION OF VOLUNTARY DISMISSAL

 

 

 

Deborah A. Sterling

Paul A. Ainsworth

Sterne, Kessler, Goldstein & Fox, PLLC

1100 New York Avenue, N.W.

Washington, D.C. 20005

 

 

Counsel for Appellee,

ButamaxTM Advanced Biofuels LLC

 

August 19, 2015

LEGAL_US_W # 82848916.3

--------------------------------------------------------------------------------

 

IT IS HEREBY STIPULATED AND AGREED by and among all parties that the above
captioned appeal and cross-appeal are voluntarily dismissed with prejudice
pursuant to Fed. R. Appl. P. 42(b) with each party to bear its own fees and
costs.

 

August 19, 2015

Respectfully submitted,

 

 

 

Deborah A. Sterling

Paul A. Ainsworth

Sterne, Kessler, Goldstein & Fox, PLLC

1100 New York Avenue, N.W.

Washington, D.C. 20005

 

Counsel for Appellee,

ButamaxTM Advanced Biofuels LLC

 

 

 

LEGAL_US_W # 82848916.3

--------------------------------------------------------------------------------

 

Certificate of SERVICE

 

On this 19th day of August 2015, the undersigned caused a copy of the foregoing
brief to be served via the ECF system on all counsel of record, and copies of
the public and confidential versions of the foregoing brief to be served via
email and Federal Express Overnight delivery upon the following:

 

James P. Brogan

Michelle Rhyu

Carolyn V. Juarez

Cooley LLP

380 Interlocken Crescent, Suite 900

Broomfield, CO 80021

Tel:  (720) 566-4227

jpbrogan@cooley.com

mrhyu@cooley.com

cjuarez@cooley.com

 

Lori R. Mason

Benjamin G. Damstedt

Cooley LLP

Five Palo Alto Square,

3000 El Camino Real

Palo Alto, CA 94306-2155

Tel: (650) 843-5000

bdamstedt@cooley.com

lmason@cooley.com

 

Thomas Grimm

Jeremy A. Tigan

Morris, Nichols, Arsht, & Tunnell LLP

1201 North Market St.

P.O. Box 1347

Wilmington, DE 19899

Tel: (302) 658-9200

tgrimm@mnat.com

jtigan@mnat.com

 

Gerald J. Flattmann

Joseph O’Malley, Jr.

Anthony Michael

Preston K. Ratliff II

Paul Hastings LLP

75 East 55th Street

New York, NY 10022

Tel: (212) 318-6000

geraldflattmann@paulhastings.com

josephomalley@paulhastings.com

anthonymichael@paulhastings.com

prestonratliff@paulhastings.com

Stephen B. Kinnaird

Paul Hastings LLP

875 15th Street, N.W.

Washington, D.C. 20005

Tel: (202) 551-1700

stephenkinnaird@paulhastings.com

 

 

 

LEGAL_US_W # 82848916.3

--------------------------------------------------------------------------------

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

BUTAMAX™ ADVANCED BIOFUELS LLC,

 

Plaintiff/Counterclaim Defendant,

v.

GEVO, INC.,

Defendant/Counterclaim Plaintiff,

 

v.

E. I. DUPONT DE NEMOURS AND COMPANY,

 

Counterclaim Defendant.

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

C.A. No. 11-054 (SLR)

 

 

JURY TRIAL DEMANDED

 

 

 

 

 

STIPULATION OF DISMISSAL

 

Pursuant to Fed. R. Civ. P. 41(a)(1)(A), and by stipulation of
Plaintiff/Counterclaim Defendant Butamax™ Advanced Biofuels LLC (“Butamax”),
Defendant/Counterclaim Plaintiff Gevo, Inc. (“Gevo”) and Counterclaim Defendant
E. I. du Pont de Nemours and Company (“DuPont”), by their undersigned counsel,
all of Plaintiffs’ claims and Defendants’ counterclaims in the above-captioned
action shall be hereby dismissed with prejudice, each side to bear its own costs
and attorneys’ fees.


Dated: August 21, 2015

 



LEGAL_US_W # 82848916.3

--------------------------------------------------------------------------------

 

POTTER ANDERSON & CORROON LLP

 

By:     /s/                                                 

Richard L. Horwitz (#2246)

David E. Moore (#3983)

Bindu Palapura (#5370)

Hercules Plaza, 6th Floor

1313 N. Market Street

Wilmington, DE  19801

Tel: (302) 984-6000

rhorwitz@potteranderson.com

dmoore@potteranderson.com

bpalapura@potteranderson.com

 

Attorneys for Plaintiff Butamax™ Advanced Biofuels LLC and E. I. du Pont

de Nemours and Company

 

OF COUNSEL:

 

Leora Ben-Ami

Christopher T. Jagoe

Thomas F. Fleming

KIRKLAND & ELLIS LLP

601 Lexington Avenue

New York, NY 10022

Tel:  (212) 446-4600

 

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 

By:   /s/                                               

Thomas C. Grimm (#1098)

Jeremy A. Tigan (#5239)

1201 N. Market Street

P.O. Box 1347

Wilmington, DE  19899-1347

Tel: (302) 658-9200

tgrimm@mnat.com

jtigan@mnat.com

 

Attorneys for Defendant Gevo, Inc.

 


OF COUNSEL:

 

Stephen C. Neal

Michelle S. Rhyu

Daniel J. Knauss

COOLEY LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306

Tel: (650) 843-5000

 

James P. Brogan

COOLEY LLP

380 Interlocken Crescent, Suite 900

Broomfield, CO 80021

Tel: (720) 566-4000

 

Adam M. Pivovar

COOLEY LLP

1299 Pennsylvania Ave, Suite 700

Washington , DC 20004-2400

Tel: (202) 842-7800

 

Ellen Scordino

COOLEY LLP

500 Boylston Street, 14th Floor

Boston, MA 02116

Tel: (617) 937-2300

 

IT IS SO ORDERED, this

 

day of

 

2015.

 

 

 

 

 

 

 

U.S.D.J.

 

 

 

1199151/36429

 

 

LEGAL_US_W # 82848916.3

2

 

 

--------------------------------------------------------------------------------

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

BUTAMAX™ ADVANCED BIOFUELS LLC,

 

Plaintiff,

 

v.

 

GEVO, INC.,

 

Defendant.

)

)

)

)

)

)

)

)

)

 

C.A. No. 12-298-SLR

C.A. No. 12-301-SLR

C.A. No. 12-448-SLR

C.A. No. 12-602-SLR

C.A. No. 12-1014-SLR

 

ROUND 2 CASES

 

 

STIPULATION OF DISMISSAL

 

Pursuant to Fed. R. Civ. P. 41(a)(1)(A), and by stipulation of
Plaintiff/Defendant Butamax™ Advanced Biofuels LLC (“Butamax”),
Defendant/Plaintiff Gevo, Inc. (“Gevo”) and Defendant E. I. du Pont de Nemours
and Company (“DuPont”), by their undersigned counsel, all of Plaintiffs’ claims
and Defendants’ counterclaims in the above-captioned actions shall be hereby
dismissed with prejudice, each side to bear its own costs and attorneys’ fees.


Dated: August 21, 2015

 



LEGAL_US_W # 82848916.3

--------------------------------------------------------------------------------

 

POTTER ANDERSON & CORROON LLP

 

By:     /s/                                                      

Richard L. Horwitz (#2246)

David E. Moore (#3983)

Bindu Palapura (#5370)

Hercules Plaza, 6th Floor

1313 N. Market Street

Wilmington, DE  19801

Tel: (302) 984-6000

rhorwitz@potteranderson.com

dmoore@potteranderson.com

bpalapura@potteranderson.com

 

Attorneys for Plaintiff Butamax™ Advanced Biofuels LLC and E. I. du Pont de
Nemours and Company

 

OF COUNSEL:

 

Leora Ben-Ami

Christopher T. Jagoe

Thomas F. Fleming

KIRKLAND & ELLIS LLP

601 Lexington Avenue

New York, NY 10022

Tel:  (212) 446-4600

 

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 

By:   /s/                                                

Thomas C. Grimm (#1098)

Jeremy A. Tigan (#5239)

1201 N. Market Street

P.O. Box 1347

Wilmington, DE  19899-1347

Tel: (302) 658-9200

tgrimm@mnat.com

jtigan@mnat.com

 

Attorneys for Defendant Gevo, Inc.

 




 

 

OF COUNSEL:

 

Stephen C. Neal

Michelle S. Rhyu

Daniel J. Knauss

COOLEY LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306

Tel:  (650) 843-5000

 

James P. Brogan

COOLEY LLP

380 Interlocken Crescent, Suite 900

Broomfield, CO 80021

Tel:  (720) 566-4000

 

Adam M. Pivovar

COOLEY LLP

1299 Pennsylvania Ave, Suite 700

Washington , DC 20004-2400

Tel:  (202) 842-7800

 

Ellen Scordino

COOLEY LLP

500 Boylston Street, 14th Floor

Boston, MA 02116

Tel:  (617) 937-2300

 

IT IS SO ORDERED, this

 

day of

 

2015.

 

 

 

 

 

 

 

U.S.D.J.

 

 

 

1199152/36429

 

 

LEGAL_US_W # 82848916.3

2

 

 

--------------------------------------------------------------------------------

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

BUTAMAX™ ADVANCED BIOFUELS LLC,

 

Plaintiff,

 

v.

 

GEVO, INC.,

 

Defendant.

)

)

)

)

)

)

)

)

)

 

 

C.A. No. 12-1036-SLR-SRF

C.A. No. 12-1200-SLR-SRF

C.A. No. 12-1300-SLR-SRF

 

ROUND 3 CASES

 

 

 

STIPULATION OF DISMISSAL

 

Pursuant to Fed. R. Civ. P. 41(a)(1)(A), and by stipulation of Plaintiff
Butamax™ Advanced Biofuels LLC (“Butamax”) and Defendant Gevo, Inc. (“Gevo”), by
their undersigned counsel, all of Plaintiffs’ claims and Defendants’
counterclaims in the above-captioned actions shall be hereby dismissed with
prejudice, each side to bear its own costs and attorneys’ fees.

 

Dated: August 21, 2015

 



LEGAL_US_W # 82848916.3

--------------------------------------------------------------------------------

 

POTTER ANDERSON & CORROON LLP

 

By:     /s/                                                 

Richard L. Horwitz (#2246)

David E. Moore (#3983)

Bindu Palapura (#5370)

Hercules Plaza, 6th Floor

1313 N. Market Street

Wilmington, DE  19801

Tel: (302) 984-6000

rhorwitz@potteranderson.com

dmoore@potteranderson.com

bpalapura@potteranderson.com

 

Attorneys for Plaintiff Butamax™ Advanced Biofuels LLC

 

OF COUNSEL:

 

Leora Ben-Ami

Christopher T. Jagoe

Thomas F. Fleming

Benjamin Lasky

KIRKLAND & ELLIS LLP

601 Lexington Avenue

New York, NY 10022

Tel: (212) 446-4600

 

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 

By:   /s/                                                

Thomas C. Grimm (#1098)

Jeremy A. Tigan (#5239)

1201 N. Market Street

P.O. Box 1347

Wilmington, DE  19899-1347

Tel: (302) 658-9200

tgrimm@mnat.com

jtigan@mnat.com

 

Attorneys for Defendant Gevo, Inc.

 


OF COUNSEL:

 

Stephen C. Neal

Michelle S. Rhyu

Daniel J. Knauss

COOLEY LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306

Tel: (650) 843-5000

 

James P. Brogan

COOLEY LLP

380 Interlocken Crescent, Suite 900

Broomfield, CO 80021

Tel: (720) 566-4000

 

Adam M. Pivovar

COOLEY LLP

1299 Pennsylvania Ave, Suite 700

Washington , DC 20004-2400

Tel: (202) 842-7800

 

Ellen Scordino

COOLEY LLP

500 Boylston Street, 14th Floor

Boston, MA 02116

Tel: (617) 937-2300

 

IT IS SO ORDERED, this

 

day of

 

2015.

 

 

 

 

 

 

 

U.S.D.J.

 

 

 

1199153/36429

 

 

LEGAL_US_W # 82848916.3

 

--------------------------------------------------------------------------------

 

EXHIBIT D

MUTUALLY AGREED UPON PRESS RELEASE

 

[Filed Separately]

 

LEGAL_US_W # 82848916.3

 

--------------------------------------------------------------------------------

 

EXHIBIT E

PATENT CROSS-LICENSE AGREEMENT

 

[Filed Separately]

 

LEGAL_US_W # 82848916.3

 